vi department of the treasury internal_revenue_service appeals_office irs capitol street ms fresno ca number release date pate apr a person to contact name employee id number telephone fax se employer id number uniform issue list uil uil ‘ certified mail dear this is a final adverse determination that you do not qualify for exemption from federal_income_tax under - internal_revenue_code the code sec_501 as an organization described in sec_501 of the code we made the adverse determination for the following reasons organizations described in sec_501 and exempt under sec_501 must be both organized and operated exclusively for exempt purposes you have not demonstrated you are organized and operated exclusively for exempt purposes as required by sec_1_501_c_3_-1 you're required to file federal_income_tax returns on forms u s_corporation income_tax return mail your form to the appropriate internal_revenue_service center per the form's instructions you can get forms and instructions by visiting our website at www irs gov forms-pubs or by calling 800-tax-form we'll make this letter and the proposed adverse determination_letter available for public inspection under sec_6110 of the code after deleting certain identifying information we provided to you ina separate mailing notice notice of intention to disclose please review the notice and the documents attached that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you decide to contest this determination you can file an action for declaratory_judgment under the provisions of sec_7428 of the code in either the united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia letter rev catalog number 40683r you must file a petition or complaint in one of these three courts within days from the date we mailed this determination_letter to you contact the clerk of the appropriate court for rules and the appropriate forms for filing petitions for declaratory_judgment you can write to the courts at the following addresses united_states tax_court second street nw washington dc us court of federal claims us district_court for the district of columbia madison place nw washington dc constitution avenue nw washington dc note we will not delay processing income_tax returns and assessing any taxes due even if you file a petition for declaratory_judgment under sec_7428 of the code please refer to the enclosed publication how to appeal an irs determination on tax-exempt status for more information about the appeals process you also have the right to contact the taxpayer_advocate_service tas tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs if you qualify for tas assistance which is always free tas will do everything possible to help you visit www taxpayeradvocate irs gov or call tas assistance is not a substitute for established irs procedures such as the formal appeals process tas cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court if you have questions contact the person at the top of this letter sincerely appeals team manager enclosures publication ce letter rev catalog number 40683r department of the treasury internal_revenue_service irs p o box cincinnati oh legend b date c ethnicity d continent dear date date employer id number contact person id number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issues do you qualify for exemption under sec_501 of the code no for the reasons stated below facts you submitted form 1023-ez streamline application_for recognition of exemption under sec_501 of the internal_revenue_code on x you listed your date of incorporation as b you attested that you have a necessary organizing document that limits your purposes to one or more exempt purposes within the meaning of sec_501 that your organizing document does not expressly empower’ you to engage in activities other than an insubstantial part that are not in furtherance of one or more exempt purposes and that your organizing document contains the dissolution provision required under sec_501 you attested that you are organized and operated exclusively to further charitable purposes and that you have not conducted and will not conduct prohibited activities under sec_501 specifically you attested you will e e refrain from supporting or opposing candidates in political campaigns in any way ensure that your net_earnings do not inure in whole or in part to the benefit of private shareholders or individuals not further non-exempt purposes such as purposes that benefit private interests more than insubstantially not be organized or operated for the primary purpose of conducting a trade_or_business that is not related to your exempt_purpose s not devote more than an insubstantial part of your activities attempting to influence legislation or if you made a sec_501 election not normally make expenditures in excess of expenditure limitations outlined in sec_501 not provide commercial-type_insurance as a substantial part of your activities detailed information was requested supplemental to the above attestations we provided you a copy of your organizing document and prints from your website that you verified as accurate your organizing document does not contain a purpose or dissolution clause you were asked to provide a description of your activities and actual and projected revenues and expenses information on your website indicates you have been operational prior to your incorporation as a nonprofit corporation your mission states you are formed to foster the growth creation and development of successful business enterprises owned operated and managed by c and people of d descent you seek to provide empowerment and business development opportunities for c and people of d descent through your city you will serve as a voice for small businesses using their collective power to influence events politically and socially at all levels your long-term goal is to end disfranchisement of c residing in your city your primary focus is seeing minority and women-owned businesses in your city succeed you also want to expose young adults to entrepreneurship you hold workshops conferences and events to provide networking opportunities for your members and other minority-owned business owners you plan to provide financial assistance to entrepreneurs to help with the costs associated with starting businesses your activities are aimed at women and c-owned businesses you keep your members informed of policies and legislation that impact their businesses and the community you will contact local state and federal representatives to advise them of issues and challenges affecting businesses in your area you will also invite them to speak at your various events to discuss policies and political issues that impact your members you do not endorse any candidates nor influence your members to vote for any candidate but you do encourage your members to vote you are the central organization which minority-owned businesses can use to network share resources and empower each other you have conducted extensive research into surveying minority business owners and tracking trends to create benefits that will help them grow their businesses you offer several levels of membership that are guaranteed to help members reach their business goals benefits to the student and young professional members age sec_30 years and below include a t-shirt career mentoring job shadowing opportunities complementary resume review and mock interview sessions your basic membership benefits include unlimited networking opportunities promotions on your facebook page marketing and vending opportunities at all your events discounts on all your sponsored events and seminars and classes and eligibility for industry awards higher level of membership benefits includes complimentary business consultation and mentoring health insurance benefits including medical dental and life_insurance discounts on advertising in the magazine complimentary branding advertising and marketing consultation business spotlights placement on your business referral list prime vending and marketing opportunities at your events unlimited networking opportunities opportunities to be include in listings for business opportunities contacts and information to grow their businesses letter rev catalog number 47630w your anticipated income sources include membership dues events seminar workshops and grants your expenses include facilitators contract fees administrative costs printing and reproduction marketing professional development travel and miscellaneous law sec_501 of the code describes corporations organized and operated exclusively for charitable purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 provides that for an organization to be exempt under sec_501 of the code it must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational or operational_test it is not exempt sec_1_501_c_3_-1 provides that in no case shall an organization be considered organized exclusively for one or more exempt purposes if by the terms of its articles the purposes for which such organization is created are broader than the purposes specified in sec_501 of the code sec_1_501_c_3_-1 provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose revrul_59_3 1959_1_cb_121 describes a professional association that was not entitled to exemption under sec_501 of the code because its educational program was only an incidental part of its total activities it had as its principal purpose the professional advancement of its membership revrul_71_504 1971_2_cb_231 describes an organization exempt under sec_501 of the code that primarily directed its activities to the promotion of the common business purposes of its members the organization could not be reclassified as an organization described in sec_501 it activities included providing patient referral services maintaining a grievance committee establishing a legislative committee holding meetings concerned with matters affecting the promotion and protection of the practice of medicine and conducting a public relations program to enhance and improve the public image of the medical profession the activities were directed primarily at the promotion of the medical profession and thus further the common business_purpose of its members it was held that the presence of a single noncharitable or noneducational purpose if substantial in nature precluded exemption under sec_501 regardless of the number or importance of truly charitable or educational_purposes in better business bureau v united_states 326_us_278 the court held that an organization is not operated exclusively for charitable purposes and thus will not qualify for exemption under sec_501 of the code if it has a single non-charitable purpose that is substantial in nature this is true regardless of the number or importance of the organization's charitable purposes application of law you are not described in sec_501 of the code because you are not organized and operated exclusively for charitable or educational_purposes you fail to meet the organizational and operational tests and therefore do not qualify for exemption per sec_1_501_c_3_-1 letter rev catalog number 47630w your organizing document does not contain the required purpose and dissolution provisions necessary to meet the organizational_test under sec_501 of the code and sec_1_501_c_3_-1 although you offer seminars workshops forums and conferences geared towards women and minorities in business and provide education for people who wish to enter business and entrepreneurship discussed in your recent correspondence you also offer various benefits to your members benefits include unlimited networking opportunities marketing and vending opportunities contacts and information to grow businesses discounts on advertising in a magazine and directory listing facebook promotions prime placement on your business referral list business spotlight on facebook and on a radio station complimentary marketing branding and advertising and consultation to your members health insurance benefits including medical dental and life_insurance and featured articles in the magazine and business directory while certain incidental_benefits are allowable to either organizational members or the public in terms of what could be considered private benefit the benefits derived from your members exceed this level more than an insubstantial part of your activities is devoted to promoting your members’ businesses and providing them with services therefore you are not operated exclusively for purposes described in sec_501 of the code because you are not described on sec_1 c - c similar to the organizations described in revrul_59_6 and your activities are not limited to being exclusively educational your purpose is aligned more towards professional advancement of your members than being exclusively educational your activities are directed more towards helping your member businesses succeed through their promotion instead of merely educating members on business practices as you engage in a substantial amount of nonexempt activities this precludes you from being described as an organization in sec_501 of the code further like the organization described in better business bureau v united_states because you have a substantial amount of non-exempt activities you do not qualify under sec_501 conclusion based on the above we find that you are not organized and operated for exempt purposes within the meaning of sec_501 of the code specifically you do not meet the organizational and operational_test for exemption under sec_501 if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e e e e e your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with anexplanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative letter rev catalog number 47630w e one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury j declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we’ll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we’ll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we’ll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements letter rev catalog number 47630w you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter sincerely stephen a martin director exempt_organizations rulings and agreements enclosure publication letter rev catalog number 47630w
